Citation Nr: 0944859	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-00 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for lung cancer, to 
include as a result of Agent Orange exposure.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 until 
October 1987.  He had service in Vietnam.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2004 
rating determinations of the VA Regional Office (RO) in 
Oakland, California that denied service connection for a 
heart condition as well as lung cancer, to include as due to 
herbicide exposure.


FINDINGS OF FACT

1.  The Veteran has no clinically confirmed diagnosis of lung 
cancer.

2.  Cardiac symptoms were not shown in service and heart 
disease was first clinically indicated many years after 
discharge from active duty.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1110, 1131, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has lung cancer that is the 
result of exposure to Agent Orange during his Vietnam 
service.  He also maintains that he was treated for cardiac 
symptoms during active duty which has led to heart disease 
for which service connection is also warranted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran was sent a letter in August 2003, prior to 
the initial unfavorable decision on the claims.  Such letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  No communication 
of record satisfies the criteria under Dingess.  However, as 
the instant decision denies the claims on appeal, no rating 
percentage or effective date will be assigned.  Thus, any 
notice deficiency in this regard is found to be moot.

Regarding the duty to assist, the Board finds that all 
necessary development has been accomplished and that 
appellate review may proceed without prejudice to the 
appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Voluminous VA and private clinical records have been 
associated with the record and reviewed in detail.  Following 
the filing of his claims, the appellant was afforded VA 
examinations in September 2003 and January 2004.  Although no 
opinion was offered with respect to the etiology of a heart 
disorder, none is found to be required here.  In this regard, 
there are four factors for consideration in determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record does contain a favorable private 
opinion that under most circumstances would satisfy the low 
threshold of McLendon.  However, as noted in the body of the 
decision, the opinion is predicated solely on the Veteran's 
reported history and thus lacks probative value.  Given this, 
it is not found to compel an examination here.

Further regarding the duty to assist, all sources the Veteran 
has identified as having evidence supportive of his claims 
have been contacted for additional information.  Neither the 
appellant nor his representative contends that there is 
outstanding evidence that has not been received or 
considered.  The Board finds that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claims. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claims are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a malignancy or cardiovascular disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2009).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2009) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307 (d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus or adult-onset diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2009).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii) (2009).

Factual Background

The Veteran's service treatment records reflect that he was 
seen on a number of occasions throughout active duty for 
complaints of chest pain and discomfort beginning in 1967.  
In January 1969, he sought treatment for "bizarre" sharp 
shooting pains in the left costal margin that radiated up the 
chest to the left neck and arm.  He said that it was worse 
when taking deep breaths and moving the left arm.  Various 
assessments regarding these symptom were posited during 
service to include probable hyperventilation in January 1967, 
probably esophageal reflux in January 1976 and May 1984, 
viral syndrome in June 1980, probable bronchitis in January 
1977 and February 1979, upper respiratory illness in January 
1977 and October 1978, and myositis secondary to trauma in 
November 1982.  It was recorded that an electrocardiogram and 
chest X-ray obtained on the latter date were clear.  A 
diagnosis was deferred.  

In an undated clinical entry, the Veteran complained of left 
side chest pain with shoulder and neck involvement that was 
worse on deep breathing.  It was reported that he had had an 
upper respiratory infection the previous week and had been 
taking penicillin.  Physical examination disclosed cor sinus 
tachycardia with a normal S1 and S2.  Multiple coarse rales 
were heard in the left lung base.  An X-ray of the chest 
revealed a small pneumothorax of the left superior chest with 
increased markings.  Impressions were rendered of left 
pneumothorax - probably secondary to cough, bilateral 
bronchitis or early bilateral pneumonia for which the 
appellant was admitted.  

The Veteran underwent a Coronary Artery Risk Evaluation at an 
unknown date.  It was noted that he smoked.  The results of 
the evaluation indicated that his relative risk of developing 
coronary heart disease in the next six years was 1.7 times 
that of persons of his sex and age group who had no risk 
factors.  It was determined that his relative risk estimate 
was not significant.  

On a Dental Patient Medical History form dated in April 1985, 
a history of frequent chest pains was checked.  The Veteran 
indicated that he was currently, or had been under the care 
of a physician during the past year for chest pain.  In the 
dentist's remarks section, it was recorded that there was no 
heart problem and that such complaints had been diagnosed as 
stomach gas.  On periodic physical examination in August 
1985, the lungs and chest were evaluated as normal.  The 
Veteran had a blood pressure of 102/60 with a sitting pulse 
rate of 76.  A chest X-ray was within normal limits.  The 
service treatment records reflect no diastolic blood pressure 
readings over 80.  

On initial post-service VA examination in November 1987, the 
Veteran indicated  that he had chest pain.  Examination of 
the cardiovascular system showed a blood pressure of 100/70 
and a pulse rate of 60.  It was reported that examination of 
the heart and vessels was normal.  The physical examination 
report indicated that upon having chest discomfort in 1983 or 
1984, the appellant had a cardiac work-up, including a 
treadmill test, and no heart problems were found, but a 
gastrointestinal series had shown gastroesophageal reflux.  A 
chest X-ray in December 1987 was interpreted as showing chest 
hyperinflation consistent with chronic obstructive pulmonary 
disease.  

Private clinical records show that in November 1999, the 
Veteran was seen for a worsening cough and some green 
purulent sputum.  He had a blood pressure of 110/62 with a 
pulse rate of 72.  A February 2000 medical report indicated 
that the appellant had the acute onset of left-sided chest 
pain radiating to the neck, shoulder and back with shortness 
of breath.  Cardiovascular status at that time revealed 
regular rate and rhythm.  An X-ray disclosed a 35 percent 
spontaneous pneumothorax for which he was admitted.  In 
January 2003, the appellant was admitted for a total hip 
replacement and was reported to have had an episode of 
tachycardia after an altercation.  An echocardiogram in 
February 2003 indicated 1+ mitral and 1+ tricuspid 
regurgitation.  EKG tracings in December 2002 and August 2003 
were reported to be within normal limits.  The appellant 
underwent a Persantine stress test in June 2003 that showed 
minimal nonspecific ST-T wave abnormalities.  

The Veteran was afforded a VA examination in September 2003.  
A blood pressure reading of 120/70 with a heart rate of 60 
was obtained.  A chest X-ray was interpreted as showing that 
a small mass might be present in the right upper lobe for 
which he was advised to follow-up with his primary care 
provider.  Similar findings and observations were obtained on 
VA examination in January 2004.  

The Veteran underwent a right lung biopsy in December 2003.  
Following pathology analysis, a diagnosis of right upper lobe 
mass, benign pulmonary tissue with necrotic material, was 
rendered.  He was subsequently afforded a whole body 
positron-emission tomography (PET) scan in January 2004 that 
was interpreted as showing increased activity adjacent to the 
lateral pleura in the right pulmonary apex that suggested a 
malignancy.  It was also found that increased activity in the 
mediastinum was consistent with metastatic disease.  A. Gill, 
M.D., noted in January 2004 that the Veteran's right lung 
neoplasm was highly suspicious for lung cancer.

Private cardiac catheterization was performed in March 2004 
for intermittent chest pain and borderline abnormal stress 
test.  R. S. Brar, M.D., found that the appellant had some 
left ventricular dysfunction and would be treated for 
nonischemic cardiomyopathy.  

Dr. L. Ozeran wrote in July 2004 that the Veteran's 
diagnostic work-up in the past had included two needle 
biopsies which had demonstrated only necrotic tissue, but the 
possibility of a malignancy in his right upper lung could not 
be ruled out.  

In clinical reports dated in September 2004 and November 
2005, Dr. Brar stated that he had followed the Veteran since 
August 2003 for intermittent palpitations.  He stated that an 
event monitor study had revealed that the appellant had 
paroxysmal atrial fibrillation which corresponded to his 
symptoms of palpitations.  Dr. Brar related that the Veteran 
had told him that he had had similar palpitations for years 
before while in service.  It was found that it was very 
likely that he had had atrial fibrillation for a long time, 
including his years of service, but that it had not been 
picked up previously because of the paroxysmal nature of his 
symptoms, and therefore was not documented earlier than 2003. 

Subsequent private clinical records reflect that the 
appellant continued to be followed and received extensive 
diagnostic work-up for heart symptoms and anomalies variously 
characterized as typical chest pain, mild to moderate aortic 
insufficiency with mild mitral regurgitation, and paroxysmal 
supraventricular tachycardia heart, as well as lung problems.  
It was noted in October 2005 that the results of the right 
upper lung mass biopsy results had been inconclusive.  In 
December 2005, Dr. R. Ang stated that the lung mass was 
probably benign.  A diagnosis of hypertension is recorded in 
November 2006.



1.  Service Connection for lung cancer.  

The Board has carefully considered the Veteran's contentions 
to the effect that he now has lung cancer related to Agent 
Orange exposure in Vietnam.  However, despite such 
assertions, the evidence does not corroborate a disability 
diagnosed as lung cancer.  While it was felt that the 
interpretations of a PET scan in January 2004 were suggestive 
of a malignancy, several biopsies have not confirmed this 
diagnosis.  The most recent clinical assessment of the right 
lung nodule finds that it is most likely benign.  The record 
does not reflect that the Veteran is being treated for lung 
cancer.

The Board points out that service connection requires 
evidence that establishes that a Veteran currently has a 
diagnosis of the disability for which service connection is 
being sought. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  After careful review of the entire record in this 
regard, the Board finds that there is no definitive diagnosis 
of lung cancer for which service connection may be granted.  

The appellant asserts that he currently has lung cancer.  
Thus the Board must consider whether, as a layperson, he is 
competent to render a diagnosis on this matter.  In this 
regard, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Here, none of the criteria set forth in Jandreau have been 
met.  Thus, the appellant cannot support the claim on the 
basis of his assertions alone.  

In sum, service connection must be denied on the basis that 
the Veteran has no current disability diagnosed as lung 
cancer.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

2.  Service Connection for heart disease.

As noted previously, the Veteran's service treatment records 
clearly document that he sought treatment on multiple 
occasions during active duty for chest pain.  However, that 
no cardiac-related finding or diagnosis was ever determined 
despite cardiology work-up.  No complaints of heart 
palpitations are recorded in the service clinical data.  
Therefore, Dr. Brar's September 2004 and November 2005 
opinions to the effect that it was very likely that the 
Veteran had had atrial fibrillation during service are not 
probative.  This is because they are based on the appellant's 
own reported history of symptoms in service that are not 
corroborated by the contemporaneous record.  Indeed, it is 
not shown that Dr. Brar reviewed the service treatment 
records.  A medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  As 
such, Dr. Brar's opinion may not be considered as a basis for 
an award of service connection of heart disease.   Moreover, 
no other medical opinions of record causally relate a current 
heart disorder to active service.

The Veteran's service treatment records reflect no symptoms 
or diagnosis of heart disease, nor did a post service VA 
examination in 1987 indicate any problem in this regard.  The 
Board observes that no clinical evidence of a heart disorder 
is documented in the record until approximately 2002 or 2003.  
This is approximately 13 or 14 years after discharge from 
active duty.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to 
report observable symptoms associated with a heart disorder, 
such as chest pain.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, to the extent that the Veteran has contended to have 
experienced continuous heart symptomatology, this cannot here 
be the basis for a grant of service connection because VA 
examination in 1987 and private clinical records dated in 
2000 showed normal objective findings.  These medical reports 
indicating no heart disability are found more probative than 
the Veteran's report of continuous disability.  Furthermore, 
the Veteran's contentions of continuous symptoms are also not 
found to be highly credible considering that no claim was 
raised until long after service.  If chronic disability had 
existed since service, it would be reasonable to expect that 
he would have raised a claim much earlier, especially since 
he filed other claims within months of discharge.  

Additionally, as cardiovascular-renal disease was not 
manifest within the first post-service year, a grant of 
presumptive service connection is also precluded.  

In sum, the claim of entitlement to service connection for 
heart disease must be denied.  The preponderance of the 
evidence is against the claim, and the benefit of the doubt 
is not for application in this instance. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 
(1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).




ORDER

Service connection for lung cancer is denied.

Service connection for heart disease is denied.



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


